                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

  TIMOTHY ERIC RITESMAN,
                                                     CV-18-133-GF-BMM-JTJ
                Plaintiff,
  v.
                                                 ORDER ADOPTING MAGISTRATE
  GREAT FALLS REGIONAL PRISON                       JUDGE’S FINDINGS AND
  COUNTY OF CASCADE, et al.,                         RECOMMENDATIONS

                 Defendants.


         United States Magistrate Judge Johnston entered Findings and

Recommendations on December 7, 2018. (Doc. 7). Judge Johnston determined

that Mr. Ritesman failed to state a federal claim upon which relief may be granted.

Id. at 11. Judge Johnston further determined that given the lack of federal claims,

coupled with the early stage of the litigation, the Court should exercise its

discretion and remand this case to the state court from which it was removed. Id.

at 12.

         No party filed objections to Judge Johnston’s Findings and

Recommendations. The Court has reviewed the Findings and Recommendations

for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656

F.2d 1309, 1313 (9th Cir. 1981). The Court finds no error in Judge Johnston’s

Findings and Recommendations and adopts them in full.


                                           1
                                      ORDER

      Accordingly, IT IS ORDERED that Magistrate Judge Johnston’s Findings

and Recommendations (Doc. 7) are ADOPTED IN FULL.

      IT IS ORDERED that Mr. Ritesman’s federal claims are DISMISSED.

      The Court will decline to exercise supplemental jurisdiction over the

remaining state law claims under 28 U.S.C. § 1367(c)(3) and IT IS ORDERED

that this case is REMANDED to the Eighteenth Judicial District Court of the State

of Montana, Cascade County.

      The Clerk of the Court is further directed to have the docket reflect that the

Court certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate

Procedure that any appeal of this decision is not to be taken in good faith.

      DATED this 24th day of December, 2018.




                                          2
